DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of species 1 (fig’s 1-5) and subspecies (a), claims 51-57, 59, 61, 63-66 and 68-75, in the reply filed on 11/03/2021 is acknowledged. 

Claim Objections
            Claims  51, 56 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  65 is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim  71 objected to because of the following informalities: (wrong dependency). Appropriate correction is required. 
Claim 51, 53, 55, 56, 59, 60 and 65 objected to because of the following informalities: (thereby, thereto). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55, 56, 59 and 60   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 53, 56, 59 and 60  The term "sufficient" in claims 55, 56, 59 and 60is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claims 55, 56, 59 and 60  The term "suitable" in claims 55, 56, 59 and 60is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 56 the phrase "wherein said at least one primary rotor unit is unpowered" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the wherein said at least one primary rotor unit is unpowered recited in the claim refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.



                                                       Reference of prior art 

Grabowsky et al.  (US 20110046821, Reconfigurable Aircraft).
Colten et al.  (US 20160244160, CONVERTIBLE UNMANNED AERIAL VEHICLE).
Woodman et al.  (US 20170036771, Aerial Capture Platform).
Goossen et al.  (US 8205820, Transforming Unmanned Aerial-to-ground Vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 51-57, 59, 61, 63-65, 69, 70, 72 and 73  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowsky and further in view of Colten.

Re claim 51    Referring to the figures and the Detailed Description, Grabowsky discloses:
A modular vehicle system, comprising: 
 at least one body module comprising at least one body connection interface (251); 
 a kit comprising a plurality of utility modules including at least one first utility module and at least one second utility module (257, 261, 259, 263), each said first utility module being in the form of a fixed-wing utility module configured for selectively providing said at least one body module with fixed wing flight capability when coupled thereto (¶ 0042 and items 257, 261, 167/107 and 251), each said first utility module comprising at least one utility module connection interface in the form of a first utility module connection interface for coupling with at least one said body connection interface to thereby enable coupling of the respective said first utility module to the said at least one body module (¶ 0042, …the replaced wing segment with every replacement requires utility module connection interface for the coupling); 
However Grabowsky fails to teach as disclosed by Colten: each said second utility module being in the form of a rotor-wing utility module configured for selectively providing said at least one body module with rotor wing flight capability when coupled thereto (14), each said second utility module comprising at least one said utility module connection interface in the form of a second utility module connection interface (fig. 2 and ¶ 0032), distinct from said first utility module connection interface, for coupling with at least one said body connection interface to thereby enable coupling of the respective said second utility module to the said at least one body module (fig. 2 and ¶ 0027, 0032); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Colten teachings of each said second utility module being in the form of a rotor-wing utility module configured for selectively providing said at least one body module with rotor wing flight capability when coupled thereto, each said second utility module comprising at least one said utility module connection interface in the form of a second utility module connection interface, distinct from said first utility module connection interface, for coupling with at least one said body connection interface to thereby enable coupling of the respective said second utility module to the said at least one body module into the Grabowsky to have a hovering maneuvers and vertical take-offs and landings capability via the quad-rotor lift assembly.
 wherein each said body connection interface is configured for selective reversible coupling at least with respect to any one of said utility module connection interfaces while concurrently excluding coupling of another said utility module connection interface thereto, to provide an air vehicle (Grabowsky ¶ 0042, … the replaced wing segment with every replacement requires utility module connection interface for the coupling of each utility module items 257, 259 excluding coupling of another said utility module connection interface ).    

Re claim 52    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
 The modular vehicle system according to claim 51, wherein each said body module comprises one body connection interface for alternately coupling said body module with said fixed-wing utility module or said rotor-wing utility module via the respective said first utility module connection interface or said second utility module connection interface (Grabowsky ¶ 0042, … the replaced wing segment with every replacement requires utility module connection interface for the coupling of each utility module items 257, 259 to one body connection interface; Colten fig. 1).  

Re claim 53    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 52, wherein said fixed-wing utility module comprises an integral wing comprising a port wing component connected to a starboard wing component, wherein said port wing component and said starboard wing component are configured for generating aerodynamic lift sufficient to thereby provide aerodynamic flight capability to said at least one body module when coupled thereto (Grabowsky 257, 261, 259, 263).  

Re claim 54    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 51, wherein said fixed-wing utility module comprises at least one wing mounted propulsion unit for providing propulsion to said fixed-wing utility module (Grabowsky 257, 261, 259, 263, 167/107).  

Re claim 55    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
 The modular vehicle system according to claim 54, including one of the following: 
wherein at least one said wing mounted propulsion unit is in fixed geometric relationship with said integral wing to provide a forward propulsion thereto (Grabowsky ¶ 0043 items 167/107); 
wherein at least one said wing mounted propulsion unit is pivotably mounted with respect to said integral wing to provide a vectored propulsion thereto; 
- wherein said at least one wing mounted propulsion unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system wherein at least one said wing mounted propulsion unit is in fixed geometric relationship with said integral wing to provide a forward propulsion thereto, and, 
wherein said at least one wing mounted propulsion unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system wherein at least one said wing mounted propulsion unit is pivotably mounted with respect to said integral wing to provide a vectored propulsion thereto, and, wherein4824-0780-3043\1Application No. 16/331,736 Preliminary Amendment dated September 3, 2019 said at least one wing mounted propulsion unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system.  
 
Re claim 56    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
 The modular vehicle system according to claim 52, including one of the following: 
- wherein said rotor-wing utility module comprises a propulsion unit in the form of at least one primary rotor unit for generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto (Colten fig. 2, item 14);   
 wherein said rotor-wing utility module comprises a propulsion unit in the form of at least one primary rotor unit for generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto, and, wherein said rotor-wing utility module comprises one said primary rotor unit for generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto;  
 wherein said rotor-wing utility module comprises a propulsion unit in the form of at least one primary rotor unit for generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto, and, 
wherein said rotor-wing utility module comprises one said primary rotor unit for generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto (Colten fig. 2, item 14), and, including one of the following: 
- wherein said primary rotor unit comprises at least one pair of counter-rotating coaxial rotors 
wherein said primary rotor unit comprises at least one main rotor, and said rotor-wing utility module further comprises an anti-torque tail rotor unit; 
- wherein said rotor-wing utility module comprises a plurality of said primary rotor units for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto (Colten fig. 2, item 14); 
- wherein said rotor-wing utility module comprises two said primary rotor units in tandem rotor arrangement or in adjacent lateral spaced arrangement4824-0780-3043\1Application No. 16/331,736 Preliminary Amendment dated September 3, 2019 for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto;
 - wherein said rotor-wing utility module comprises three said primary rotor units in triangular arrangement for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto; 
- wherein said rotor-wing utility module comprises three said primary rotor units in triangular arrangement for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto, one said rotor unit being aligned with a longitudinal axis of the said at least one body module, the other two said rotor units being spaced on opposite laterals sides of the longitudinal axis; 
- wherein said rotor-wing utility module comprises four said primary rotor units in quadcopter arrangement for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto;

 - wherein said at least one primary rotor unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system (Colten ¶ 0027, 0032+); 
- wherein said at least one primary rotor unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system, and, including one of the following :
 - wherein said at least one said primary rotor unit comprises an integral electric motor system, and wherein said integral electric motor system is in electrical power communication with an electric power source accommodated in said at least one body module via said propulsion system- body module coupling system in the form of a power coupling system (Colten ¶ 0033, 0051);
 - wherein said at least one said primary rotor unit comprises an integral electric motor system, and wherein said integral electric motor system is in electrical power communication with an electric power source accommodated in said at least one body module via said propulsion system4824-0780-3043\1Application No. 16/331,736 Preliminary Amendment dated September 3, 2019 body module coupling system in the form of a power coupling system, and wherein said power coupling system comprises a first power coupling component comprised in said utility module connection interface, and a second power coupling component comprised in said body connection interface;
 - wherein said at least one said primary rotor unit comprises a fuel engine system, and wherein said fuel engine system is in fuel communication with a fuel source accommodated in said at least one body module via said propulsion system-body module coupling system in the form of a fuel coupling system;
 - wherein said at least one primary rotor unit is driven by an integral electric motor system via said propulsion system-body module coupling system in the form of a mechanical coupling system, and wherein said integral electric motor system is accommodated in said at least one body module; 
- wherein said at least one primary rotor unit is driven by an integral electric motor system via said propulsion system-body module coupling system in the form of a mechanical coupling system, and wherein said integral electric motor system is accommodated in said at least one body module, and wherein said mechanical coupling system comprises a first driveshaft coupling component comprised in said utility module connection interface, and a second driveshaft coupling component comprised in said body connection interface; 
-wherein said at least one primary rotor unit is unpowered.   

Re claim 57    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 52, wherein: - said at least one body module comprises at least two said body connection interfaces, including a port said body connection interface and a starboard said body connection interface; 
- said fixed-wing utility module comprises at least one port fixed-wing utility module comprising one said first utility module connection interface for selective reversible coupling with said port body connection interface, and at least one starboard fixed- wing utility module comprising another said first utility module connection interface for selective reversible coupling with said starboard body connection interface (Grabowsky ¶ 0042, … the replaced wing segment with every replacement requires utility module connection interface for the coupling of each utility module items 257, 259 to at least one body connection interface; Colten fig. 1); and - said rotor-wing utility module comprises at least one port rotor-wing utility module comprising one said second utility module connection interface for selective reversible coupling with said port body connection interface, and at least one starboard rotor-wing utility module comprising another said second utility module connection interface for selective reversible coupling with said starboard body connection interface (Colten fig. 4, items 44a, 44b and port and starboard rotor-wing utility modules connected to items 44a, 44b respectively).  

Re claim 59    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 57, wherein said port rotor-wing utility module comprises at least one primary rotor unit for generating rotor lift and said starboard rotor-wing utility module comprises at least one said primary rotor unit for generating rotor lift, wherein a collective said rotor lift is sufficient to thereby provide rotor flight capability to said at least one body module when said port rotor-wing utility module and said starboard rotor-wing utility module are coupled thereto, and further including one of the following: - 
wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises one said primary rotor unit for generating said corresponding rotor lift (Colten port and starboard rotor-wing utility modules 14 items 26a-26b, 26c-26d respectively); 
- wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises one said primary rotor unit for generating said corresponding rotor lift, and, wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises at least one pair of counter- rotating coaxial rotors; 
- wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises one said primary rotor unit for generating said corresponding rotor lift, and, wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises at least one pair of counter- rotating coaxial rotors, and, wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises at least one said primary rotor; 
- wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises a plurality of said primary rotor units for together generating rotor lift sufficient to thereby provide rotor flight capability to said at least one body module when coupled thereto; or 
- wherein each one of said port rotor-wing utility module and said starboard rotor-wing port wing utility module comprises two said primary rotor units to provide a quadcopter arrangement for said at least one body module when coupled thereto, said rotor units together generating rotor lift sufficient to thereby provide aerodynamic flight capability to said at least one body module when coupled thereto;  4824-0780-3043\1Application No. 16/331,736 
Preliminary Amendment dated September 3, 2019 - wherein said at least one wing mounted propulsion unit is selectively operatively connected to the respective body module via a suitable propulsion system-body module coupling system.  

Re claim 61    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 51, wherein said body module comprises a least one body mounted propulsion unit for providing propulsion to said body module (Colten 20).  

Re claim 63    Referring to the figures and the Detailed Description, Grabowsky, as modified above, discloses:
The modular vehicle system according to claim 51, wherein at least one of said body module (Grabowsky fig’s 2 and 5 unnumbered undercarriage), fixed-wing utility module, and rotor-wing utility module comprises an undercarriage.  

Re claim 64    Referring to the figures and the Detailed Description, Grabowsky, as modified above, discloses:
The modular vehicle system according to claim 51, wherein at least one said body module comprises a payload bay (Colten payload bay of items 78, 84).  

Re claim 65    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle system according to claim 51, comprising a body modules, each said body module having at least one body-to-body connection interface4824-0780-3043\1Application No. 16/331,736Preliminary Amendment dated September 3, 2019 configured for coupling to another said body-to-body connection interface to thereby enable one said body module to be coupled to another said body module (Colten items 42 and 48). 
	However Grabowsky, as modified above, discloses the claimed invention except for at least two body modules.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least two body modules for a better reinforced connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Re claim 69   Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
A modular vehicle comprising at least one body module and at least one first utility module or at least one second utility module coupled to the at least one body module, wherein said at least one body module, said at least one first utility module, and said at least one second utility module are provided by the modular vehicle system as defined in claim (rejected under the same rationale as claim 51).  

Re claim 70    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The modular vehicle according to claim 69, wherein the modular vehicle is configured as a UAV (Grabowsky ¶ 0026).  

Re claim 72    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
A method for operating a modular vehicle system, the method comprising: - providing at least one said modular vehicle system as defined in claim 51 (rejected under the same rationale as claim 51); coupling one of said fixed-wing utility module or said rotor-wing utility module to said body module to provide said air vehicle; and operating said to said air vehicle (rejected under the same rationale as claim 51).   

Re claim 73    Referring to the figures and the Detailed Description, Grabowsky , as modified above, discloses:
The method according to claim 72, further comprising:
 - uncoupling said one of said fixed-wing utility module or said rotor-wing utility module from said body module; coupling the other one fixed-wing utility module or said rotor-wing utility module to said body module to provide said air vehicle (Colten fig. 1 depicts the limitation).  

Claim(s) 66, 71 and 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowsky and further in view of Colten and further in view of Goossen.

Re claim 66    Referring to the figures and the Detailed Description, Grabowsky , as modified above, fails to teach as disclosed by Goossen:
The modular vehicle system according to claim 5 t, wherein at least one said body module comprises a terrain locomotion system for enabling the body to travel over terrain (20).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Goossen teachings of at least one said body module comprises a terrain locomotion system for enabling the body to travel over terrain into the Grabowsky, as modified above, to travel on the ground.

Re claim 71    Referring to the figures and the Detailed Description, Grabowsky , as modified above, fails to teach as disclosed by Goossen:
The modular vehicle according to claim 19, wherein at least one said body module comprises at least one of: a terrain locomotion system for enabling the body to travel over terrain (20); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Goossen teachings of at least one said body module comprises at least one of: a terrain locomotion system for enabling the body to travel over terrain into the Grabowsky, as modified above, to travel on the ground.
or - a water locomotion system for enabling the body to travel over water.  

Re claim 74    Referring to the figures and the Detailed Description, Grabowsky , as modified above, fails to teach as disclosed by Goossen:
The method according to claim 72, further comprising providing a third utility module in the form of a terrain locomotion system to the body module to enable the body module to travel over terrain (20).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Goossen teachings of providing a third utility module in the form of a terrain locomotion system to the body module to enable the body module to travel over terrain into the Grabowsky, as modified above, to travel on the ground.

Claim(s) 68 and 75  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowsky and further in view of Colten and further in view of Woodman.

Re claim 68    Referring to the figures and the Detailed Description, Grabowsky , as modified above, fails to teach as disclosed by Woodman:
The modular vehicle system according to claim 51, wherein at least one said body module comprises one of the following: 
- a water locomotion system for enabling the body to travel over water; or 
- a water locomotion system for enabling the body to travel over water, and including one of the following: 
- wherein said water locomotion system comprises any one of hydrofoils, floats, hull; or 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Woodman teachings of a water locomotion system for enabling the body to travel over water, and including one of the following:  wherein said water locomotion system comprises any one of hydrofoils, floats, hull into the Grabowsky, as modified above, to travel over water.
- wherein said water locomotion system comprises any one of hydrofoils, floats, hull, and wherein said water locomotion system comprises a drive unit coupled to any one of: water screw, water paddle, air propeller, ducted fan.  

Re claim 75   Referring to the figures and the Detailed Description, Grabowsky , as modified above, fails to teach as disclosed by Woodman:
The method according to claim 72, further comprising providing a fourth utility module in the form of a water locomotion system to the body module to enable the body module to travel over water (¶ 0057).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Woodman teachings of providing a fourth utility module in the form of a water locomotion system to the body module to enable the body module to travel over water into the Grabowsky, as modified above, to travel over water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmittle (US 5560568) teaches an inflatable cushion or air bag stored within or below aircraft is deployed by inflation Smith et al. (US 20110226898) teaches a crash attenuation system for an aircraft, the system having an airbag carried by the aircraft and inflatable generally adjacent an exterior of the aircraft.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642